Argued October 22, 1923.
This is an appeal from judgment reversing the compensation board in granting compensation. The facts are simple. Appellant, a miner, on the way to the mines where he was employed, had to cross a railway track about two hundred yards from the mine. Some miners used a public road crossing; others, a frequently used path over the tracks. While crossing on this path, appellant stumbled and was injured; he testified "I caught on the ties or rail; whether I caught on the top end of the tie or caught my toe, either one caught." The railroad belonged not to appellant's employer but to the H.  B.T.R.R. Co. The court below held, that as appellant was injured off his employer's premises, and not in the course of his employment, he was not entitled to compensation; we must agree, on the authority of Shickley v. P.  R.C.  I. Co. 274: Pa. 360, 362.
Judgment affirmed.